Citation Nr: 0503106	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-20 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of forfeiture of Department of Veterans 
Affairs benefits.


REPRESENTATION

Appellant represented by:	Fidel Y. Vargas, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel

INTRODUCTION

The veteran had recognized active service for Department of 
Veterans Affairs (VA) purposes from January 1954 to June 
1962.

This appeal arises from a January 2002 decision of the VA's 
Regional Office (RO) in Manila, Republic of the Philippines, 
which determined that the veteran had not presented the 
requisite new and material evidence to reopen the issue of 
forfeiture of VA benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an administrative decision of VA's Compensation and 
Pension (C&P) Service issued in July 1984, the veteran was 
determined to have permanently forfeited all VA benefits due 
to misrepresentations before VA in connection with another 
applicant's claim.  He was notified of this determination by 
letter issued that same month, but it appears that he did not 
timely appeal this decision.

The veteran submitted a VA Form 21-526 (Application for 
Compensation and/or Pension) to the RO on November 20, 2001, 
in which he claimed entitlement to VA benefits.  The RO 
informed him by letters of January and April 2002 that he had 
permanently forfeited all VA benefits based on the 
administrative decision of July 1984.  The veteran submitted 
a notice of disagreement (NOD) with this determination in 
February 2002.

A Statement of the Case (SOC) was issued in August 2002 that 
informed the veteran he had not presented new and material 
evidence required to reopen the issue of forfeiture.  The 
veteran was informed that he was required to submit new and 
material evidence "which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  This same standard was cited in the Supplemental 
Statement of the Case (SSOC) issued in March 2003.  Another 
SSOC issued in October 2003 failed to explicitly cite what 
regulatory standard was applied in determining whether new 
and material evidence had been submitted, but did cite to the 
U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit) decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In the Hodge case, the Federal Circuit overruled the U. S. 
Court of Appeals for Veteran Claims (Court) decision that 
determined the test for whether new and material evidence was 
whether the evidence, when viewed in context of all evidence 
both old and new, had a reasonably possibility to change the 
outcome of the prior decision.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The Federal Circuit found that this 
test imposed a higher burden than regulations at 38 C.F.R. 
§ 3.156 promulgated by the VA Secretary.

However, based on prior Court decisions, VA issued 
regulations that changed the standard for the submission of 
new and material evidence to that articulated by the Court in 
Colvin.  A new regulatory definition of new and material 
evidence became effective on August 29, 2001.  See 66 Fed.Reg 
45620 (2001).  Those provisions are only applicable to claims 
filed on or after August 29, 2001.  As the veteran's current 
claim of new and material evidence post-dates August 2001 
(that is, it was received by VA in November 2001), the new 
regulatory criteria are applicable.

Current regulations at 38 C.F.R. § 3.156 define new evidence 
as existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  On 
remand, the Agency of Original Jurisdiction (AOJ) must apply 
this standard to the veteran's current claim.

In addition, the Board notes that there are a number of lay 
affidavits/statements that appear to be written in Tagalong.  
There is no English translation available in the claims file.  
On remand, the RO must provide typed translations of these 
affidavits/statements in English.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  Typed English translations must be 
associated with the claims file for the 
following documents:

Statements/Affidavits received in 
connection with the July 1984 C&P 
Administrative decision:
a)	Handwritten letters addressed to 
"Lydia" dated on March 24, 1980, 
April 5, 1980, and April 15, 1980.
b)	Typed statement from A.H.C. Jr. 
apparently dated on February 15, 
1982.
c)	Typed statement from R.P. apparently 
dated on April 7, 1982.

Statements/Affidavits received from 
the veteran in January 2003:
a)	Typed affidavit from I.A., 
subscribed and sworn on December 2, 
2002.
b)	Typed affidavit from S.S., 
subscribed and sworn on December 31, 
2002.

2.  Thereafter, readjudicate the 
veteran's claim for the submission of new 
and material evidence regarding the issue 
of forfeiture of VA benefits, with 
application of all appropriate laws and 
regulations (specifically the provisions 
of 38 C.F.R. § 3.156(a) effective for 
claims submitted after August  2001) and 
consideration of any additional 
information obtained.  If any decision 
with respect to this claim remains 
adverse to the veteran, he and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must specifically inform the veteran 
of the regulations pertaining to new and 
material evidence at 38 C.F.R. § 3.156(a) 
(2004).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



